Hurt, Judge.
Upon the following testimony appellant was convicted of unlawfully carrying a pistol:
J. W. Simpson testified: One day last February, in McLennan county, Texas, witness and defendant were riding along the road going after wood, and a rabbit jumped up, and he, witness, handed defendant his, witness’s, pistol, and asked defendant to shoot the rabbit. Defendant took the pistol, walked a step or two, shot at the rabbit and handed it back to witness.
The evidence does not support the conviction. (Cathey v. The State, ante p. 492.)

Reversed and remanded.